                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                      _____________________

                                     No 16-CV-5210 (JFB) (SIL)
                                      _____________________

                            ALDEAN ISAAC AND JULISSA ORTIZ,
                                                              Plaintiffs,

                                             VERSUS


  NRA GROUP, LLC D/B/A NATIONAL RECOVERY AGENCY AND STEVEN C. KUSIC,
                                                        Defendants.
                                     ___________________

                               MEMORANDUM AND ORDER
                                          March 29, 2019
                                       ___________________




JOSEPH F. BIANCO, District Judge:                        In a Memorandum and Order, dated
                                                     March 28, 2018 (ECF No. 69), the Court
    Plaintiffs Aldean Isaac (“Isaac”) and            denied plaintiffs’ motion for partial summary
Julissa Ortiz (“Ortiz” and, together with            judgment on the first cause of action as
Isaac, “plaintiffs”) bring this putative class       against NRA. In particular, the Court held
action against NRA Group, LLC (“NRA”)                that “[e]ven the least sophisticated consumer
and NRA’s chief executive officer, Steven C.         – who is presumed to possess a rudimentary
Kusic (“Kusic” and, together with NRA,               amount of information about the world and a
“defendants”), for alleged violations of the         willingness to read a collection notice with
Fair Debt Collection Practices Act                   some care – would not be misled by the
(“FDCPA”), 15 U.S.C. § 1692 et. seq.                 September 2015 letters.” (Id. at 5.)
Plaintiffs assert one cause of action (“Count
I”) against both NRA and Kusic, alleging that            Presently before the Court is defendants’
debt collection letters sent by NRA to               motion for summary judgment. In response
plaintiffs in September 2015 misrepresented          to the defendants’ summary judgment
the amount of debt that plaintiffs owed in           motion, plaintiffs request that the second
violation of FDCPA Sections 1692g and                cause of action be voluntarily dismissed, and
1692e. The second cause of action (“Count            the Court grants that request. With respect to
II”) alleges that both defendants violated           the first cause of action, defendants argue that
Sections 1692e and 1692f of the FDCPA                the Court’s ruling in the March 28, 2018
because the September 2015 letters falsely           Memorandum and Order – that is, that the
implied that NRA had the legal right to              September 2015 Letters do not violate
collect interest and fees from plaintiffs.           Section 1692e or Section 1962g – warrants
summary judgment in their favor. The Court                     is undisputed, or plaintiffs have pointed to no
agrees. Without repeating its analysis here,                   evidence in the record to contradict it. 2
the Court incorporates its entire analysis from
the March 28, 2018 Memorandum and Order                            Kusic is the CEO of NRA, with a primary
and, for the reasons set forth in that opinion,                focus in marketing and vendor relations.
concludes that the defendants are entitled to                  (Def.’ 56.1 ¶¶ 32-33.) As CEO, Kusic does
summary judgment on the only remaining                         not participate in the collection of debt from
cause of action because the September 2015                     consumers (e.g., creating, reviewing,
Letters did not violate Section 1692e or                       approving, or signing letters sent to
Section 1692g as a matter of law. 1                            consumers). (Id. ¶ 33.)
Defendants also argued, in the alternative,                        Kusic had no contact with, nor was he
that Kusic is not a debt collector within the                  personally involved in the collection of
meaning of the FDCPA. For the reasons that                     plaintiffs’ debts and he was not identified in
follow, the Court holds in the alternative that                the August and September collection letters
the uncontroverted evidence supports the                       as a party attempting to collect plaintiffs’
conclusion that Kusic does not have                            debts. (Id. ¶¶ 34-35.) In accordance with his
individual liability under the FDCPA in this                   general practice as CEO, Kusic did not
case.                                                          create, review, approve, or sign these
                 I. BACKGROUND                                 collection letters. (Id. ¶ 36.) Additionally,
                                                               both plaintiffs were unaware as to who Kusic
A. Facts                                                       was or why he was named as a defendant. (Id.
                                                               ¶ 37.)
    The Court set forth the background facts                   B. Procedural History
of this case in its March 28, 2018 Order
denying plaintiffs’ motion for partial                             Plaintiffs filed the complaint on
summary judgment on the first cause of                         September 19, 2016.          (ECF No. 1.)
action against NRA, Isaac v. NRA Grp.,                         Defendants answered on November 17, 2016.
LLC, No. 16CV5210JFBSIL, 2018 WL                               (ECF No. 8.) Plaintiffs moved for summary
1532061 (E.D.N.Y. Mar. 28, 2018), and does                     judgment as to liability on the first cause of
not repeat them here. However, the Court                       action against NRA on July 28, 2017. (ECF
does take the following relevant facts from                    No. 41.) Defendants opposed the motion on
defendants’ Rule 56.1 Statement of Fact,                       August 31, 2017. (ECF No. 49.) Plaintiffs
affidavits, and exhibits, and construes the                    replied on September 15, 2017. (ECF No.
facts in the light most favorable to plaintiffs,               50.) The Court heard oral argument on
as the nonmoving party. See Capobianco v.                      October 20, 2017. At the conclusion of that
City of New York, 422 F.3d 47, 50 n.1 (2d Cir.                 argument, the Court held the motion in
2005). Unless otherwise indicated, where                       abeyance under Federal Rule of Civil
defendants’ 56.1 statement is cited, that fact                 Procedure 56 pending further discovery into
1
   Plaintiff does not dispute that the Court’s March 28,       support their statements, the Court has cited to the
2018 Memorandum and Order supports summary                     Rule 56.1 statements, rather than the underlying
judgment for defendants on Count I and, in fact,               citation to the record. The Court additionally notes
requested that the Court enter final judgment for              that plaintiffs did not submit their own 56.1 Statement
defendants on that cause of action in order to allow           of Facts and, in any event, have not cited in their
plaintiffs to appeal.                                          opposition papers to any evidence contradicting the
2
   In addition, although defendants’ Rule 56.1                 evidence contained in defendants’ 56.1 statement.
statements contain specific citations to the record to
                                                           2
whether any putative class members inquired            any material fact and the movant is entitled to
about the at-issue letters or paid double the          judgment as a matter of law.” Fed. R. Civ. P.
amount they owed. On November 20, 2017,                56(a). The moving party bears the burden of
defendants provided discovery in further               showing that he or she is entitled to summary
support of their opposition to plaintiffs’             judgment. Huminski v. Corsones, 396 F.3d
motion for summary judgment. On March                  53, 69 (2d Cir. 2005). “A party asserting that
28, 2018, the Court denied plaintiffs’ partial         a fact cannot be or is genuinely disputed must
motion for summary judgment on the first               support the assertion by: (A) citing to
cause of action, as against NRA. (ECF No.              particular parts of materials in the record,
69.) The Court held that the duplicative               including       depositions,        documents,
collection letters in issue did not violate            electronically stored information, affidavits
Section 1692e or 1692g. On June 6, 2018,               or declarations, stipulations (including those
defendants moved for summary judgment on               made for purposes of the motion only),
all of plaintiffs’ claims. (ECF No. 74.) On            admissions, interrogatory answers, or other
August 8, 2018, plaintiffs filed a declaration         materials; or (B) showing that the materials
in response to defendants’ motion requesting           cited do not establish the absence or presence
that the Court dismiss Count II of the                 of a genuine dispute, or that an adverse party
complaint. Plaintiffs also requested that the          cannot produce admissible evidence to
Court issue a final judgment for defendants            support the fact.” Fed. R. Civ. P. 56(c)(1).
as to Count I (based upon its March 28, 2018           The court “is not to weigh the evidence but is
Memorandum and Order) as plaintiffs                    instead required to view the evidence in the
intended to appeal. (ECF No. 81.) The Court            light most favorable to the party opposing
advised the parties that, before issuing a final       summary judgment, to draw all reasonable
judgment, the Court wanted to address the              inferences in favor of that party, and to
alternative argument raised by defendants              eschew credibility assessments.” Amnesty
with respect to Kusic’s lack of individual             Am. v. Town of West Hartford, 361 F.3d 113,
liability under the FDCPA. On November                 122 (2d Cir. 2004) (quoting Weyant v. Okst,
16, 2018, the parties had a status conference          101 F.3d 845, 854 (2d Cir. 1996)); see
regarding plaintiffs’ intentions regarding             Anderson v. Liberty Lobby, Inc., 477 U.S.
Kusic, who was not part of plaintiffs’ prior           242, 248 (1986) (summary judgment is
summary judgment motion. Plaintiffs                    unwarranted if “the evidence is such that a
indicated they would oppose defendants’                reasonable jury could return a verdict for the
summary judgment motion as to Kusic on the             nonmoving party”).
issue of individual liability. (ECF No. 88.)
Plaintiffs then filed their opposition on                 Once the moving party has met its burden,
December 7, 2018 (ECF No. 89), and                     the opposing party “must do more than
defendants filed their reply on February 20,           simply show that there is some metaphysical
2019 (ECF No. 93.). The Court has                      doubt as to the material facts. . . . [T]he
considered all of the parties’ submissions.            nonmoving party must come forward with
                                                       specific facts showing that there is a genuine
          II. STANDARD OF REVIEW                       issue for trial.” Caldarola v. Calabrese, 298
                                                       F.3d 156, 160 (2d Cir. 2002) (quoting
   The standard for summary judgment is                Matsushita Elec. Indus. Co. v. Zenith Radio
well settled. Under Federal Rule of Civil              Corp., 475 U.S. 574, 586-87 (1986)
Procedure 56(a), a court may only grant a              (emphasis in original)). As the Supreme
motion for summary judgment if “the movant             Court stated in Anderson, “[i]f the evidence
shows that there is no genuine dispute as to
                                                   3
is merely colorable, or is not significantly                       abusive debt collection practices by debt
probative, summary judgment may be                                 collectors, to insure that those debt collectors
granted.” 477 U.S. at 249-50 (citations                            who refrain from using abusive debt
omitted). Indeed, “the mere existence of                           collection practices are not competitively
some alleged factual dispute between the                           disadvantaged, and to promote consistent
parties” alone will not defeat a properly                          State action to protect consumers against debt
supported motion for summary judgment. Id.                         collection abuses.” Id. §§ 1692a, 1692e. The
at 247-48 (emphasis in original). The                              FDCPA provides “examples of particular
nonmoving party may not rest upon mere                             practices that debt collectors are forbidden to
conclusory allegations or denials but must set                     employ,” but the list of examples “is non-
forth “concrete particulars” showing that a                        exhaustive, and the FDCPA generally forbids
trial is needed. R.G. Grp., Inc. v. Horn &                         collectors from engaging in unfair, deceptive,
Hardart Co., 751 F.2d 69, 77 (2d Cir. 1984)                        or harassing behavior.” Kropelnick v. Siegel,
(quoting SEC v. Research Automation Corp.,                         290 F.3d 118, 127 (2d Cir. 2002).
585 F.2d 31, 33 (2d Cir. 1978)). Thus, it is
insufficient for a party opposing summary                               Here, defendants have moved for
judgment “merely to assert a conclusion                            summary judgment as against Kusic, arguing
without supplying supporting arguments or                          that he was not a personally involved debt
facts.” BellSouth Telecomms., Inc. v. W.R.                         collector within the meaning of the FDCPA,
Grace & Co., 77 F.3d 603, 615 (2d Cir. 1996)                       and therefore cannot be held liable for the
(quoting Research Automation Corp., 585                            debt collection actions of NRA. (Def. Mot. at
F.2d at 33).                                                       8.) 3 The Court agrees.

                   III. DISCUSSION                                     “While the Second Circuit has yet to rule
                                                                   explicitly on the issue of individual FDCPA
    Congress enacted the FDCPA in response                         liability, many courts, including courts within
to the “use of abusive, deceptive, and unfair                      this district, have recognized that individual
debt collection practices by many debt                             liability may be imposed where the defendant
collectors.” 15 U.S.C. § 1692a. Because                            sought to be held liable personally engaged in
“[a]busive     debt    collection      practices                   the prohibited conduct.” Baltazar v.
contribute to the number of personal                               Houslanger & Assocs., PLLC, No. 16-4982
bankruptcies, to marital instability, to the loss                  (JMA) (AKT), 2018 WL 3941943, at *17
of jobs, and to invasions of individual                            (E.D.N.Y. Aug. 16, 2018), report and
privacy,” the FDCPA aims “to eliminate                             recommendation adopted, No. 164982

3
  In opposition, plaintiffs first suggest in a footnote that       deposition. (ECF No. 88.) Moreover, although
insufficient discovery has prevented them from                     counsel now makes this conclusory statement in a
determining Kusic’s involvement with the collection                footnote in the opposition papers about the need for
efforts. (Pl. Opp. at 1, n.1.) In addition, plaintiffs             discovery, no affidavit or declaration was filed under
assert that Kusic is individually liable under the                 Rule 56(d) of the Federal Rules of Civil Procedure
FDCPA due to his actions and omissions concerning                  indicating what additional discovery would be needed.
the NRA’s overbilling (Id. at 2-4.) First, the Court               With respect to the merits, as discussed infra, the
finds plaintiffs’ discovery argument to be without                 Court finds insufficient evidence in the record that
merit. During the November 16, 2018 telephone                      would allow Kusic to be held individually liable for
conference, when the issue of additional discovery                 any alleged overbilling by NRA. To the extent
was discussed, plaintiffs’ counsel indicated that he did           plaintiffs argue that individual liability exists under the
not believe he needed additional discovery before                  FDCPA due to inaction (even in the absence of
opposing defendants’ summary judgment motion on                    personal involvement), the Court disagrees.
this ground, because he had conducted Kusic’s
                                                               4
(JMA)(AKT), 2018 WL 4781143 (E.D.N.Y.                         others in its industry,” Krapf, 525 F. Supp. 2d
Sept. 30, 2018) (quoting Krapf v. Prof'l                      at 326; or was the “sole employee responsible
Collection Servs., Inc., 525 F. Supp. 2d 324,                 for collecting plaintiffs’ debt.” Jordan v.
327 (E.D.N.Y. 2007)); see also McCrobie v.                    Tucker, Albin & Assocs., Inc., No.
Palisades Acquisition XVI, LLC, 15-CV-18,                     13CV6863JMASIL, 2017 WL 2223918, at
2019 WL 643523, at *8-9 (W.D.N.Y. Feb.                        *6      (E.D.N.Y.       May      19,     2017),
15, 2019) (collecting cases); Williams v.                     reconsideration denied sub nom. Jordan v.
Prof'l Collection Servs., Inc., No. CV 04-286                 Tucker, Albin & Assocs., No. 13-CV-6863-
(JS)(ARL), 2004 WL 5462235, at *4                             SIL, 2018 WL 4259987 (E.D.N.Y. Sept. 6,
(E.D.N.Y. Dec. 7, 2004) (citing Musso v.                      2018).
Seiders, 194 F.R.D. 43, 46-47 (D. Conn.
1999)); Ohlson v. The Cadle Co., No. 04 Civ.                      Here, the uncontroverted evidence
3418 DRH/ETB, 2006 WL 721505, at *3                           demonstrates that Kusic was not “personally
(E.D.N.Y. Mar. 21, 2006) (officers and                        involved” in the collection efforts of
employees may be “jointly and severally                       plaintiffs’ debt.      As noted supra, it is
liable with the agency where they have                        undisputed that Kusic was not personally
affirmatively acted”). This conclusion is                     involved in contacting any consumers
completely consistent with the plain meaning                  (including plaintiffs) in connection with
of the statutory language. 4                                  NRA’s debt collection; the disputed
                                                              collection letters did not identify Kusic as an
    Thus, this Court agrees with the analysis                 individual attempting to collect plaintiffs’
in those decisions and holds that this personal               debts; and, as CEO, he did not “create,
engagement requirement is met if the                          review, approve, or sign the debt collection
individual defendant engaged in some                          letters sent to plaintiffs.” (Def. 56.1 ¶¶ 33-
affirmative action with respect to the debt                   36.)
collection, such as where the individual
defendant made repeated phone calls to the                        In opposition, plaintiffs do not point to
plaintiff, Teng v. Metro. Retail Recovery Inc.,               any evidence that Kusic acted affirmatively,
851 F. Supp. 61, 67 (E.D.N.Y. 1994); signed                   but rather ask the “Court to determine
material documents sent to the plaintiff,                     whether under the circumstances of this case
Baltazar, 2018 WL 3941943, at *17; made a                     the owner and CEO of a debt collection
“series of abusive and deceptive phone                        agency may be held liable under the FDCPA
messages,” Williams, 2004 WL 5462235, at                      where he may not have ‘acted affirmatively’
4; had “final supervisory authority” over the                 in the collection of individual accounts, but,
collection letters, Winslow v. Forster &                      rather, did nothing upon discovering his
Garbus, LLP, No. CV 15-2996 (AYS), 2017                       agency grossly overbilled more than 12,000
WL 6375744, at *14 (E.D.N.Y. Dec. 13,                         New York consumers.” (Pls.’ Opp. at 1.)
2017), appeal withdrawn, No. 18-116, 2018                         As a threshold matter, plaintiffs’
WL 1840195 (2d Cir. Apr. 6, 2018); acted in                   contention that nothing was done upon
“an abusive, harassing, and deceptive manner                  discovering the duplicate files is unsupported
contrary to the standards of civilized society,               by the record. In fact, the uncontroverted
and contrary to the standards employed by                     evidence in the record is that, upon learning

4
  A debt collector is defined as “any person who uses         or attempts to collect, directly or indirectly, debts
any instrumentality of interstate commerce or the             owed or due or asserted to be owed or due another.”
mails in any business the principal purpose of which is       15 U.S.C. § 1692a(6).
the collection of any debts, or who regularly collects
                                                          5
